DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 17/215,970, filed on March 29, 2021.  In response to Examiner’s Non-Final Rejection of March 25, 2022, Applicant on June 27, 2022, amended claim 1. Claims 1-8 are pending in this application and have been rejected below. 

Examiner acknowledges Applicant’s request for an interview filed with the June 27, 2022 response. Examiner welcomes Applicant to schedule an interview following the review of this Office Action.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 103 rejections are maintained in light of Applicant’s arguments. 




Response to Arguments
Applicant's Arguments/Remarks filed June 27, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed June 27, 2022.

Regarding the 35 U.S.C. 103 rejection, Applicant argues the “hash” elements of the claim (see p. 5-9, Applicant Remarks) and notes that Granot, at para. [0138], simply does a direct data validation with a third party of the data input by the user during user registration. Simply put, this is not a teaching of the "hashing" of the third party validation of user input/third party information into the "demand hash", as claimed by Applicant.
	Additionally, Applicant states the foregoing citation to Frankhauser in the Office Action (see p. 8, Applicant Remarks) seemingly conflates these two separate features in the claimed embodiment (i.e., a demand hash into which is also hashed an encryption of third- party verified data) into a single feature allegedly taught by Frankhauser, i.e., "Encryption/decryption of information stored. 

	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hash and encryption vs decrypted functions) are not recited in the rejected claims nor is Applicant’s arguments apart of the original disclosure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner finds, based on the broadest reasonable interpretation, the user data disclosed in Granot is sufficient with teaching the demand hash elements of the claims. Specifically, the teaching of Granot is more in line with Applicant’s specification (see par. 0040) and the encryption and decryption of information disclosed in Fankhauser (par. 0095, 0134-0135) is sufficient in teaching the encryption of the third party user data and the permitted data layer for each of a plurality of different prospective time buyers, as presented in the present claim. For at least these reasons, claims 1-8 remains rejected under 35 U.S.C. 103 as being unpatentable over the prior art.

Applicant’s arguments, see pg. 10-11, filed June 27, 2022, with respect to the rejection(s) of claims 1-8  under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Granot et al., U.S. Publication No. 2016/0328520 [hereinafter Granot], in view of Fankhauser et al., U.S. Publication No. 2002/0103811 [hereinafter Fankhauser], in view of Liu, U.S. Publication No. 2005/0256737 [hereinafter Liu], and further in view of Krentzman et al., U.S. Publication No. 2018/0096375 [hereinafter Krentzman]. 

Referring to Claim 1, Granot teaches: 
An exchange system comprising a memory communicatively coupled to a hardware processor, the memory comprising instructions that when executed by the hardware processor cause the system to (Granot, [0257]; [0259]):
receive a unique demand hash for each of a plurality of consumers (Granot, [0122]-[0126]), “System 130 provides interview UI modules, which enable an interview process to be delivered to a client terminal (either via a browser based arrangement or via a proprietary app). This is, in overview, a process whereby various stimuli (for example questions and associated user interface components) are presented to a user, thereby to procure response data from the user… User data 132, which may include historical user data… Interview question data 133, which includes data indicative of questions that are asked based on the logic of module 135… Based on a user's interaction with interview UI modules 131 (i.e. response data), a set of intermediate data is defined. This is passed to response processing modules 137, which process the response data thereby to define data in a form suitable for external transmission via output modules 138”, and  
wherein each of the demand hashes is, in part, a verification of the third-party verified user data of the respective consumer by the third- party verification source (Granot, [0137]-[0138]), “provides access to various account administration procedures. For example, this may include modification of personal details, updating preferences… a data validation process 209 whereby inputted details are verified with third party sources”; and 
establish a match between at least one of the consumers and the bidding time buyer based on the algorithmic analysis (Granot, [0229]-[0232]), “algorithm which queries remote third party appointment calendar based on a user time-based query…An algorithm which is able to monitor, in real time, a remote third party calendar thereby to extract and present substantially live availabilities, and book available times responsive to user commands…appointment booking module 136 of system 130 may be configured to operate with a plurality of different third party booking engines and/or local appointment management applications…System 130 centrally manages data processing modules that facilitate such operation thereby to allow users of system 130 to book appointments via a common interface with a range of consultants that operate different booking software/procedures”. 
Granot teaches user historical data (see par. 0123; 0145), validating data with third party sources (see par. 0137-0138), viewing data in a “de-identified” manner, hiding patient identifying information (see par. 0228) and an appointment booking algorithm responsive to user commands (see par. 0229-0232), but Granot does not explicitly teach: 
each of the demand hashes comprising at least an encryption of third-party verified user data;
including remote spending data and time availability for the respective consumer, and 
at a permitted data layer for each of a plurality of different prospective time buyers; 
receive a bid from a one of the prospective time buyers directed to at least two of the plurality of consumers; and 
algorithmically analyze each of the demand hashes to which the bid is directed and the bid to assess a permitted data layer, if any, to the demand hash for the bidding one of prospective time buyers with respect to each of the consumers. 

However Fankhauser teaches:
each of the demand hashes comprising at least an encryption of third-party verified user data (Fankhauser, [0077]), “Encryption/decryption of information stored and transmitted by the exchange server”; (Fankhauser, [0095]; [0142]); 
at a permitted data layer for each of a plurality of different prospective time buyers  (Fankhauser, [0095]), “requests for service are sent to the RADS package, 305, which evaluates whether the user has the appropriate rights and responsibilities to access the data…”; (Fankhauser, [0134]-[0135]), “access authorization decisions based on access controls”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Granot to include the permitted data layer limitation as taught by Fankhauser. The motivation for doing this would have been to improve the method of facilitating pre-consultation information management and management of appointment data in Granot (see par. 0001) to efficiently include the results of ensuring privacy is protected for user records (see Fankhauser par. 0011).
Granot teaches user historical data (see par. 0123; 0145) and an appointment booking algorithm responsive to user commands (see par. 0229-0232), but the combination of Granot in view of Fankhauser does not explicitly teach: 
including remote spending data and time availability for the respective consumer, and 
receive a bid from a one of the prospective time buyers directed to at least two of the plurality of consumers; and 
algorithmically analyze each of the demand hashes to which the bid is directed and the bid to assess a permitted data layer, if any, to the demand hash for the bidding one of prospective time buyers with respect to each of the consumers. 

However Liu teaches: 
including remote spending data and time availability for the respective consumer (Liu, [0020]; [0024]), “the server 105 may include web page information and documents (e.g., HTML and XML code), applets and application software, which manage subscriber access and use, processes transactions and manage databases for subscriber data”; (Liu, [0043]), “The restaurant module may also include a payment management tool for providing historical transaction information including, for example, receipts and, optionally, expense reports. Such information and materials may be provided automatically or upon request. A receipt will show all salient information relating to a purchase, including the identification of the physician for whom the purchase was made”; (Liu, [0056]), “The appointment tool enables scheduling, confirming and changing appointments. Available physicians (i.e., physicians within the representative's territory) may be searched according to their drug interests and dates and times of availability. Physicians may set certain preferred dates and times in their preferences. The system will determine the days and times on which a physician already has and appointment”, and 
receive a bid from a one of the prospective time buyers directed to at least two of the plurality of consumers (Liu, [0056]), “Representatives desiring to make an appointment may be prioritized according to preferences established by a physician, and/or on a first-come-first-served basis, and/or on some other priority establishing basis”; (Liu, [0032]), “the scheduling module may also include communication tools to greatly facilitate correspondence between subscribers…A physician may direct a meeting request or inquiry to any or all representatives who market a particular type or brand name of drug, without even knowing the representatives' identity. Representatives, physicians and caterers may easily communicate to help ensure that a catered meal meets everyone's expectations…”; (Liu, [0035]), “A new representative may use this tool to introduce himself/herself to subscribing physicians in the relevant locale”; and 
algorithmically analyze each of the demand hashes to which the bid is directed and the bid to assess a permitted data layer, if any, to the demand hash for the bidding one of prospective time buyers with respect to each of the consumers (Liu, [0028]-[0029]), “The account module 215 provides subscribers access to their account information and settings… A physician may also enter or update preferences, including an exclusion list of pharmaceutical representatives the physician will or will not see and pharmaceutical products the physician will or will not consider, the size of the physician's staff, meeting preferences (e.g., days, times, frequencies and meal preferences). A caterer may also update delivery information and menus, including prices. A pharmaceutical representative may also update his or her assigned pharmaceutical products and territories. Upon completing any updates, the subscriber may logout 415. Thereafter, the system will use the updated information…The account module may also provide access to third parties or other subscribers, such as pharmaceutical companies, as appropriate. Pharmaceutical companies may be deemed subscribers (or third party non-subscribers) with access to the accounts of its representatives. Thus, pharmaceutical companies may delete and add representatives as appropriate and have super-user access privileges to such accounts”; (Liu, [0025]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Granot in view of Fankhauser to include the consumer data, receiving and analyzing limitations as taught by Liu. The motivation for doing this would have been to improve the method of facilitating pre-consultation information management and management of appointment data in Granot (see par. 0001) to efficiently include the results of enabling online scheduling of meetings and setting of preferences (see Liu par. 0001).
Granot teaches an appointment booking module that enables booking of appointments with consultants via a system (see par. 0133) and Liu teaches subscribers promoting their services (see par. 0038), but the combination of Granot in view of Fankhauser in view of Liu does not explicitly teach: 
	receiving a bid, including at least one incentive for acceptance of the bid.
However Krentzman teaches:
	receiving a bid, including at least one incentive for acceptance of the bid (Krentzman, [0031]), “The communications and transaction services platform of the present invention can include “engagement tools” for rewards from producers of goods and services to local businesses and customers. Producers, and their authorized representatives, of goods and services, for example, may provide special financial incentives to local businesses, or local customers for the purchase of selected goods or services or the use of new goods and services”; (Krentzman, [0035]), “the communications and transaction services platform can provide local businesses with the following features… Local businesses can respond to competitive offers by notifying local customers instantly of any changes they have made to the goods or services that they offer local customers; (5) Local businesses can create and offer their own customers incentives; (6) Local businesses can offer on-line purchasing to local customers”; (Krentzman, [0040]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Granot in view of Fankhauser in view of Liu to include the incentive limitation as taught by Krentzman. The motivation for doing this would have been to improve the method of facilitating pre-consultation information management and management of appointment data in Granot (see par. 0001) to efficiently include the results of assisting customers in making their purchase decisions (see Krentzman par. 0040).

Referring to Claim 2, the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman teaches the system of claim 1. Granot further teaches: 
wherein the demand hash comprises demographic information of the consumer (Granot, [0178]), “a user commences the registration process at 241, inputs personal information at 242 (such as same, age, address, and so on)”. 

Referring to Claim 3, the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman teaches the system of claim 1. Granot further teaches: 
wherein the demand hash comprises consumer preferences of the consumer (Granot, [0137]), “login process for an existing user…provides access to various account administration procedures. For example, this may include modification of personal details, updating preferences”; (Granot, [0187]), “user interface 400 may be presented in multiple languages, depending on user preferences”.

Referring to Claim 6, the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman teaches the system of claim 1. Granot teaches email communication (see par. 0130), but the combination of Granot in view of Fankhauser does not explicitly teach:
wherein the consumer is notified of the established match.
However Liu teaches:
wherein the consumer is notified of the established match (Liu, [0032]), “Each time a meeting is scheduled by a subscriber, a communication may be transmitted to the other subscriber, thereby giving the subscriber a meaningful opportunity to confirm or cancel”; (Liu, [0056]), “… An appointment link provides access to an appointment tool. The appointment tool enables scheduling, confirming and changing appointments. Available physicians (i.e., physicians within the representative's territory) may be searched according to their drug interests and dates and times of availability. Physicians may set certain preferred dates and times in their preferences. The system will determine the days and times on which a physician already has and appointment. Representatives desiring to make an appointment may be prioritized according to preferences established by a physician, and/or on a first-come-first-served basis, and/or on some other priority establishing basis. Physicians may have an opportunity to accept or reject a meeting proposed by a representative. Confirmed (i.e., accepted) appointments will appear on the representative's upcoming appointments list…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Granot in view of Fankhauser to include the notifying limitation as taught by Liu. The motivation for doing this would have been to improve the method of facilitating pre-consultation information management and management of appointment data in Granot (see par. 0001) to efficiently include the results of facilitating correspondence between subscribers (see Liu par. 0032).

Referring to Claim 7, the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman teaches the system of claim 1. Granot teaches monitoring remote third party calendars to extract and present substantially live availabilities (see par. 0229), but the combination of Granot in view of Fankhauser does not teach:
wherein a meeting between the consumer and the time buyer is canceled in response to receiving a rejection of the bid from the consumer.

However Liu teaches: 
wherein a meeting between the consumer and the time buyer is canceled in response to receiving a rejection of the bid from the consumer (Liu, [0031]), “…In the event of cancellation, e.g., if a subscriber has indicted an inability or unwillingness to attend, the time slot may be reset as available (or unavailable) as commanded by the canceling subscriber”; (Liu, [0032]), “Each time a meeting is scheduled by a subscriber, a communication may be transmitted to the other subscriber, thereby giving the subscriber a meaningful opportunity to confirm or cancel”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Granot in view of Fankhauser to include the notifying limitation as taught by Liu. The motivation for doing this would have been to improve the method of facilitating pre-consultation information management and management of appointment data in Granot (see par. 0001) to efficiently include the results of facilitating correspondence between subscribers (see Liu par. 0032).

Referring to Claim 8, the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman teaches the system of claim 1. Granot teaches monitoring remote third party calendars to extract and present substantially live availabilities (see par. 0229), but the combination of Granot in view of Fankhauser does not teach:
wherein a meeting between the consumer and the time buyer is established in response to receiving an acceptance of the bid from the consumer.

However Liu teaches:
wherein a meeting between the consumer and the time buyer is established in response to receiving an acceptance of the bid from the consumer (Liu, [0031]), “… Confirmed time slots are those for which participating subscribers have confirmed their commitment”; (Liu, [0032]), “Each time a meeting is scheduled by a subscriber, a communication may be transmitted to the other subscriber, thereby giving the subscriber a meaningful opportunity to confirm or cancel”; (Liu, [0033]), “The system may send to a subscriber one or more reminders of a scheduled event a determined amount of time (e.g., one or more days) before the scheduled event. The system may also be configured to require a subscriber to confirm continued availability for the scheduled event. The confirmation request may be automated or prompted by another subscriber”; (Liu, [0056]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Granot in view of Fankhauser to include the meeting limitation as taught by Liu. The motivation for doing this would have been to improve the method of facilitating pre-consultation information management and management of appointment data in Granot (see par. 0001) to efficiently include the results of preventing overbooking (see Liu par. 0031).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Granot et al., U.S. Publication No. 2016/0328520 [hereinafter Granot], in view of Fankhauser et al., U.S. Publication No. 2002/0103811 [hereinafter Fankhauser], in view of Liu, U.S. Publication No. 2005/0256737 [hereinafter Liu], in view of Krentzman et al., U.S. Publication No. 2018/0096375 [hereinafter Krentzman], and further in view of Richards et al., U.S. Publication No. 2015/0128240 [hereinafter Richards]. 

Referring to Claim 4, the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman teaches the system of claim 1. Granot teaches data validation process (see par. 0138) but the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman does not explicitly teach: 
wherein the instructions when executed by the processor further cause the system to:
provide a confidence rating of the demand hash based on accuracy of data provided by the consumer in the demand hash according to the third party verification.

However Richards teaches: 
wherein the instructions when executed by the processor further cause the system to:
provide a confidence rating of the demand hash based on accuracy of data provided by the consumer in the demand hash according to the third party verification (Richards, [0038]), “a client that communicates to the server 160 utilizing encrypted data packets (e.g. via SSL) and may compute a confidence score that provides a measure of confidence about the identity of a user of a computing device 150 based on, for example, communication with third party authenticators/attesters”; (Richards, [0070]), “the user may be assigned a respective confidence score by the system 100. For example, a user may be considered highly "trusted" indicating that there is a high likelihood that the user is who he claims to be. The trust score may be calculated based on the level of trust of each individual confirming the user's identity. For example, the confidence score may be based on an individual's relationship to the user (e.g. friend, family, or colleague), how often an individual communicate with the user, whether an individual is a 1st-degree connection of the user on a social media site, and based on confidence scores calculated for the individuals in regards to other accounts on the system. The confidence score may also include the other factors used in confirming the user's identity, such as data verified by third-party devices and services”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Granot in view of Fankhauser in view of Liu to include the confidence rating limitations as taught by Richards. The motivation for doing this would have been to improve the method of facilitating pre-consultation information management and management of appointment data in Granot (see par. 0001) to efficiently include the results of confirming the user's identity (see Richards, [0013]). 

Referring to Claim 5, the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman teaches the system of claim 4. Granot teaches data validation process (see par. 0138) but the combination of Granot in view of Fankhauser in view of Liu in view of Krentzman does not explicitly teach:
wherein the rating is provided by the third party verification source.
However Richards teaches: 
wherein the rating is provided by the third party verification source (Richards, [0038]), “a client that communicates to the server 160 utilizing encrypted data packets (e.g. via SSL) and may compute a confidence score that provides a measure of confidence about the identity of a user of a computing device 150 based on, for example, communication with third party authenticators/attesters…”; (Richards, [0070]), “… The confidence score may also include the other factors used in confirming the user's identity, such as data verified by third-party devices and services”; (Richards, [0048]), “In other embodiments using the IVR system… the requestor may not be included in the communication, but a third-party representative or device may be included instead”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Granot in view of Fankhauser in view of Liu to include the rating limitations as taught by Richards. The motivation for doing this would have been to improve the method of facilitating pre-consultation information management and management of appointment data in Granot (see par. 0001) to efficiently include the results of confirming the user's identity (see Richards, [0013]). 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olaiya et al. (US 8055536 B1) – Profiling data for a consumer can be generated from one or more of the consumer's own financial records. The profiling data can be provided by the consumer him or herself through use of one or more computing devices subject to terms, conditions, rules, and/or other parameters set by the consumer. The profiling data may be provided to one or more interested parties in exchange for value, with the exchange negotiated by one or more software agents acting on behalf of the consumer. The profiling data may be provided in a manner such that it is accessible only in a manner specified by the consumer. For instance, profiling data may be subject to digital rights management or other restrictions such that the receiving party or parties may only access the data for a limited time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624